 Case 1:11-cr-10016-SOH Document 33                Filed 04/23/20 Page 1 of 2 PageID #: 79



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                     Case No. 1:11-cr-10016


GREGORY SMITH                                                                       DEFENDANT
                                              ORDER
       Before the Court is a letter from Defendant Gregory Smith, requesting that the Court clarify

when his term of supervised release will end. (ECF No. 31). The letter was docketed as a motion

seeking relief, and the Court construes it as such. The Court finds that no response is necessary

and that this matter is ripe for consideration.

       On September 9, 2011, Defendant pleaded guilty pursuant to a written plea agreement to

one count of Failure to Register as a Sex Offender in violation of 18 U.S.C. § 2250. On December

15, 2011, the Court sentenced Defendant to a term of eighteen months’ imprisonment to be

followed by a five-year term of supervised release. On April 16, 2020, Defendant filed the instant

letter requesting that the Court clarify when his term of supervised release will end. To the extent

that the letter is a motion seeking relief, the Court finds that the motion (ECF No. 31) should be

and hereby is GRANTED.

       On January 23, 2012, Defendant was released from federal custody and remanded to the

custody of the Wisconsin Department of Corrections. On August 26, 2015, Defendant was

released from the Wisconsin Department of Correction after completing a term of imprisonment

imposed by the Milwaukee County Circuit Court in Wisconsin. Upon his release, he was

transferred to the custody of Sand Ridge Treatment Center due to a civil commitment by the

Milwaukee County Circuit Court. The five-year term of Defendant’s supervised release began on
 Case 1:11-cr-10016-SOH Document 33              Filed 04/23/20 Page 2 of 2 PageID #: 80



the date of his release from the Wisconsin Department of Corrections—August 26, 2015.

Therefore, Defendant’s term of supervised release is scheduled to expire on August 25, 2020.

       IT IS SO ORDERED, this 23rd day of April, 2020.

                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         Chief United States District Judge




                                             2
